Title: Mary Smith Cranch to Abigail Adams, 23 October 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree ca. 23 october 1785
     
     I hope my dear Sister you have receiv’d the Letter You was looking for in Callahan. I think I did not send it till the next Ship Saild. I have put a very long letter aboard this Ship a month since, supposing she would sail in a few days. Last night I receiv’d your Letter of the i6th of august and am not a little surpriz’d at the contents.
     My dear Niece has acted with a Spirit worthy of her Parents. We have been for a long time very anxious for her Happiness. I have been so affraid of making mischief that I know not if I have done my duty towards her. As it has turn’d out I am thankful I have said no more, but dear girl what a time she has had of it ever since she has been in Europe. I hope she will now enjoy herself, and that you my Sister will have more tranquil moments than I am sure you have had for these three years. She may assure herself of the approbation of every Friend she has. You need not fear any thing from general Palmer’s Family: she will have nothing else there. I will give you the reason some other time, at present the least that is said will be best. I have not seen him, for a month. He boards at Mrs. Palmers at Boston.
     Aunt Tufts my dear Sister has almost exchang’d this world for a better. She discovers great fortitude patience and resignation. She cannot continue many days I think. She has been like a Parent to us. Tis hard parting with such dear Freinds.
     Mr. Shaw and Sister went from here last week. She looks better than I have seen her some time. Your Sons were well. I had a charming Letter from Cousin John. Betsy he says has made him very happy by making her visit at Haverhil while he is there. He is very studious. Cousin Charles is here, ’tis their Fall vacancy. He behaves well at college, loves his Tutor exceedingly. This is a very good Sign; He Loves his Aunt too, I believe, and that is another good sign. You know not my dear Sister how attach’d I feel myself to these children.
     Your mother Hall is well and I believe contented. I have heard nothing since. I shall deliver her the money when it arrives.
     Esters Friends are all well, all your Neighbours are so except Eben. Belchers wife who I believe has almost kill’d herself with Rum. She is very sick and poor not a shift to her Back nor a Blanket to cover her.
     Mr. Cranch deliver’d your compliments to Mr. and Mrs. Apthorp, soon after they sent in, the inclos’d Billit. I send it as I could not express their Sentiments so well.
     Cousin Betsy Kent is here and desires me to give her Love to you all. I have the same request from so many (uncle Quincy and Mr. Wibird in particular) that my paper will not hold their names. Miss Hannah Clark is publish’d. That Family are among the number who remember you with affection. Huldy Kent, Hannah and Sally Austin are thinking about matrimony.
     Lucy has already written you but desires her Duty. Billy is at home and sends his. Mr. Cranch will send you some chocolate if he can find any that is good, and can get the capn. to take it in his chest. He desires his Love to you. He has sent a Long Letter to Mr. Adams and all the news papers since the first seting of the Court to this day.
     My most affectionate regards to him if you please & believe me your affectionate Sister
    